Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 1 of 22 PagelD# 228

 

IN THE UNITED STATES DIStRicT Court

FoR THe EASTERN DISTRICT cE VIRGINIA
Richmond Division

 

 

 

 

 

 

 

 

JANES A. METCALE
Placnhéf, ;
)
)

v. : Civil Achon No, 3*21ev 117
)
THE GEO GRouP INC, efa/,,
Dofendank, ;

MEMUSRANDUM cE LAW IN OPPOSITION To DEFENDANTS’ MOTION
AOR SUUMARY JUSGNENT

Plaintiff, Tames A. Metcalf, inmate, parse, submit& tus
MMeMdLANDSUM vin GpposcHon te Defendants Lewis end Herricks Motion
Cor Summary Judgment. Plaintiff is an inmate in phe Cusfedy of the
V eginee Department of Corrections (“VADIC") who id curtertty incarcerated
at Lawrencev'lle Copfectionel Conter (“LVCC") and was housed at
Luce at all times yelevant to tis lawsuit. PlauntifF has filed Hus
achen pursuant +. 42 USC. § (793 alleging yiotations of his
Consttuh'onal cights under the Eighth fncadment. Placntiff's clavms
against the Defendants ove that Dererdat Lewis and Herrick wele
deliberately indifferent + his Sevfous medical nvedS uncer the
thew, cf Supefvisory Liability hecause LvCC is convacted hy
the Virganca Department of Cottechons (“VA dot") as the privade

bor -proit prison corporation for the management and opections cf LVEL,
C ECF We. 1, FA (19-129).
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 2 of 22 PagelD# 229

L. STATEMENT of UNDISPUTED FACTS

f. Plarmtiff is an cnmate cn caycéerated with the VAC coho
was houled at all celevant mes at LycC.

2. LVCC isa pritade, fursprohit | Prison operated by the
GEO Grup, Lac. (defendant Geo), (ECE No.1, 41).

3. Defendant Deborzch Lewis was the Reg joke Ombuds yan
fol He Eastem Region of VA DOC at all times seleveat t this
law suit. (Lewis AM.414 ).

4, Hephen Harrick westhe Director cf Health Services for
VADOC at all Himes celevent to this lawsuit. (Herrick Dec. #1),

§. VAbdEC Operating Protedive (‘oP") Blle.1, offender Grievance
Procedule, is a mechenisn fet iamales 4p fesalue Complarats, appecd
administatve doctstons, anc challenge He substance of pioceduves,
The piocess provides corrections edministators « means to aC SESS

Potential problems and if necessary , corlect those problems Un
a timely manner, (Lewis AEE R4 end Enclosure A of deleadants’
Metond,

w. VADOC OP 720.1, Access to Health Services js the mechanicm
ent procediue thet establishes Zenerel procedules fot offenders inca cerated
in Department of Correchons facilities +0 access (recical services and
ensures that oHendets Know how 40 access heclth Cove. system for

EMelgencies and foutine medical Care, (Ect No.1, &x.¢ ).
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 3 of 22 PagelD# 230

7. VADCC oP 7Z0.1 § WL B.b. (page Hof} Stdes “The
Offender Grievance Proceduse is an cmpertant componeaf of He
facility Continuous Quality Im pavement Prag vam . (oP Jol.2)

a. This process allows offenders +o question cf expless
Conterns alot heakh Care se(vices.” (ECE Ne 1, &c)

3, Tnmates are cyiented +r the Offender Grievance Ploceckue
when Hey are nitially feceived wmto +e VADOC Syshem, as well
aS each time They ate transferred to a different Facility.

Cironis AF. 48).

%. Prison staff shoud fespond to tHe cnirades Lnfurme Comptaunt
withia 1S calenday days to ensure thet cnformel fespones are

provided prior > the eXxpircton cf the thar Fy (30) aay “hme pet iod

ia witlich an comeale ay file his (eg Wat grievance, TE +he

iamate (s dissatisfied with the (esponse te the afer! Comp fant,

of im He gosense of a timely (esponse, the imate may Submit

a Regular Griewance on the issue anc attath He Ln frmel

Complaint Ceceipt «s documentation ef He ctHempt te (esclve

Hie. issue on formedty . (Lewis AFL UT, Enclosure A, page Tok 14@ 3).

jo. Level TL ceviews are conducted by +he Regional Adumaistator,
Heclth Services Director, Superintendant fot Education, of Chief
of Operations for Ofkender Management Services. Madical complaints

ae incl at the Level L feview level.

NW. = an hel vole as Regional Ombustan, Defendant Lewis reviewed
the intake decisions meade by LVCO Grievance Coordin ato, as

3
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 4 of 22 PagelD# 231

to Plaiwtifé 's Cegular arkevances (elated +o the allegatons un
this lawsult. (Lewis Aff. @ l),

(2. On December 2, 2019, an appeal was feceived from

He Plauntifl (Uetcall') contesting He (ejection of intake ful

ae Regular Grievance Comp lacn ung thet he was not seen by

a health Care professional within 72 -hawrs of submitting
a (equest form on Gctober 18, 2019, The Griwance was
(ejected at the unstrtuhord level because Metral’ old not
attach his Tnfurmel Complaint, powever he did attech tHe
Lafermel Complant Receipt after not receiving « response

in the 15 day requirement, por policy, yet LVCC still olenied
intake on He Grievance and Defeadast Lewis uphuld He

inteke decision, (Lewis AFL W 10, Enclosure B; ECF No.l, Ex.
T anol J.)

(iS, The grievance concerning mat) distribuhoh js not an

issue herein this Lawsuit.

4. CM Pugust Il, 2020 Plamtff submitted « Regula G(Nyane
Com plain ing that he had not been Seen by Dental fol cm

fo [Low up since February Il, 2020 and he qaHached the Tnfotmal
Complaint Receipt after not (ece wing a respon in He 1S

day ine Frame. pet policy (ECF no. 1, Ex. Sfu), Levee

denied intake stating that He pespnse was sent en 3/17/2020,
pouever the due date ful He legpanie wes §/11/20Z0 (see

Eck no | Ex U, 22), Defendant Lewis upheld the intake
dlencal by LVvCC, ( ECF Nol Ex.u pee! ).

1
Case 3:21-cv-00177-HEH-EWH Document:25 Filed 08/19/21 Page 5 of 22 PagelD# 232

I5. On February Il, 2021, am <ppect was (ecetved From Metcalf

of a complaint alleging a delay um his feceipt of Medication,
Metcalf deposited his fequiay gfievance un the onsttuhende

mail box cn January 19,2021, but ct ua not stomped
“Received” umtil Februcy 4+, 2021 some sixteen (1) days
jater, and that the Complacnt Shouid have heen accepted as
timely filed. Defendant hewis upheld He fake decision,
but not because it was timely filed but because the delay
Cn ploviding paun medi cohon “ Does not affect you personal ly-
did got cause harm /Cisk! (Lewis Aff, FIZ and Enclosure d).

Ile. Deferdant Herrick (> aot a yredical professional. He does not
eke decisions about unmetes! medical and dental tyeotnent

nar does he detevmine whether an inmate js (efelfed to a speciolish
bor eveluation . (Herrick Dec. H+).

IT. Herricks job isto ensure Compliane with the medi cal
operaimg procedures at tha tnstitnbohel level. (Herrick Dec. US).

13. As the Ditecter of Health Services, Defleadant Herr ick ranages

+e wevall operation ch the VAdDoC Heclth Services. In +his
capacity, he issues Level IL cesponses te inmate grievances
concerning medical treatment. ( Herrick Dec. F 7).

19, On April 14, 2020, the Chief of Operations for Health Soryices,
J. Diliman, who signed the Offender Grievance Response for
She Health Services Director es his agent, responded to Metea FS

5
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 6 of 22 PagelD# 233

a peal of ACiwance LVCC- 20- REG- 00015 , (Ect No. Lea).
The Level I cesponse provided by the Warden of LVCL,
also not a medicel professiOnel, advised that Metcalf had
been Seen by the provider on January 15,2020, at which
4ume Huee (2) teeth were extracted , 34 days after he
Submitted a (equest fot treatment, Upon unvestigahon at
Level IL, it was determined that Metcelf's dental complavats
were betag cddressed by staff af LWec iquoriag te vielahlon
of policy where MatealF was not seen by a heatth care
pio vider usth wn 72 hours c& lus chifial com planar, it
Hk Ble days fo he seen, violating VADOC policy 720.1
(ELE Now} Ex C. SF IN, B.B page 4oFte ).

ZO. On February It, 2028, Me. Dillman , befendant Herricks

agent Signed fo Hu Health Services Director, provideng te Level
T tesponse to Metcalfs grievance LVCC- 20-REG-00170. The
bevel TL response advised that durte cestrichons netessitated
bby the pandemic , He Dental Department at LVCC could early
pet form dental exams, not dental procedures, Yet at the time
of tHe Qcievance Metcalf had pet been Seen by dented Since
January 2020 , Cre Covi. The Level TZ response wes upheld,

dening He eppet, (Herrick Dec. Rd cad Enclonwe B, ECF No.4,
2y.ZAA, BB, CO ond HH.

2. Matcatl was Finally scheduled for an offsite dentistry

‘Appointment twelve months after bis last dente yisit,
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 7 of 22 PagelD# 234

JIL. ARGUMENTS AND AUTHORITIES

A. Standard of Review

Summary judgment is appapriate ‘Tt the movent shows that there
iS No Genuine dispute as to ony matertal fact cad He movant is entitled
fo judgment aS a matter of law.” Fed R.Civ.P Ste(a). A fact is material
if i+ “might affect the outcome of He suit under governing law.
Anderson y. Liber ty Lobby, ZIne., 471 U.S. 242, 249 (198l). “Factual
Aisputes that are irrelevant gy unnecessary" are aot material, and
Samm ary Judgment may be entered even if such inmctenal fucks ave
in dispute. Ta. A genuine Us pute exists « £ the evidence is such
thot @ reasonable jury could feturn a verdict for He non moving
patty." Za.

The moving party hears the inihal burden ef Show ing He
absence of a Genuine dispute of matevial fact, Colotex Corp. Vv.
Catrett, 41 US. 317, 323 (144k). Gace tris showing has been
made, the burden Shifts to the nonmovirg party to establish He
Specific material facts that ave im dispute. Mlatsuita Elec. Indus.
Co. v. Zenith Kadso Corp., ¥15 US. $14, 690-37 (12¥k). Ln
donsidering a motion for Summary judgment, He Coust views the
facts on Coht mast favorable to the Oh Moving pasty. Tolan v. Cot fon,
SIL U.S. &50,657 (201+). The court does not wergh evidence
oe determine Credibility , put instead only determines whather the
(ecoid demonstreres a genuine ouspute cf material fact. Ta;
Anderson, 417 US. af 255. The party opposing a properly
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 8 of 22 PagelD# 235

B.

Supported motion fr summary judgment may not (est upon mere
allegatons o denials cf hts pleading , but must set folth

s peutic fact Showing that rere is a gqoenume MSssue for trial."
Kivanna Taulers lUntimited y. Thompson Traulers, Zne,, S40
F.2d Z3le, 240 ( 4H Cir. 199%).

Defendants Violated Plaintiff's Rights Under the Eighth Amendmeat
l. Legal Standard
To stote an Eighth Amendment clacin related t medical

treatment cn prison, an offender “must allege acts o omissions
sufficiently harmful to eviderce deliberate indifference to Secious
medical needs.” Este/ee vy. Gamble, 4249 U.S, 77, 100 (197e),
This cequives a plant f allege two distenct elements in
Suppaft of +his Clan. First, a plainh! must allege a sutficiontty
Seviour medical need. TA A medicel need 's sut fi ciently
Serious iF it “has peen diagnosed by a physician @8 phandeting
~Weelment oc one that js so obvious that even @ lay parson would
Casily vecogmze He necessity fof a dochr's attention.” Tko v.
Shreve, $35 F.3d 225, 241 (4+ Cir. 2003). Second, 4 plaintiff
must allege tat a dedendaat was delioerately jadi therent to

his segigus medical need. Zarmer vy. Brennan, Sil US. 82S,
B37 (1994). “[A]n official ects with delimerate cnaifberence

IF he/she had actict Knowledge cf the prisoner's serious
nedical needs and the (elated pisks, but neverthe less disregarded
Hum," De fRola_y. Clarke, 38+ F.3d 431, 4yle (Yt Cy. 2018).

“Mere negligence or medica malpractice does not constitute

¥
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 9 of 22 PagelD# 236

Aeli perate mdifference .* Lyles ve SHiching , y44 F. Appx US),
Us4 (4th Cir, 2021) ( Cita stele , 429 US. at 10, Jackson,

T71S F.2d at 173),

“[T]n the aonteyt of cases (avelviag medical care clacins,
it is possible for of Hicials not divectly involved un He alleged
Const tutor violation +o be put on Sufficieafnotce of the
Violakion that their failure to act can lead to a clatm under
Section 1993." Powe y. Clarke, No. 3:i8-CN- 7390, 2019

WL 247ILI2Z, at #4 (ED VE Tune (3, 2019) Citing
Yauce vy. feters, 77 F.2d 987, 792-94 (74 Gir. 199):

‘Tal emerel knows ledge of fact eveating 6 substantial cisk of
harm is not eroush. The prison officiel must alto draw the
in ference loetween those General factt and the specific sk
oF hotm confronting the inmate.” Johnsen y. Quinones, 145
F.2d 1d, 167 (4% Cir. i998) citing Zarmer, $1 US of $37).
“The Plaiwthfl SGU has the burden of Aemoas tating Hat He
CommunicehOn, om its content ard manner of tHaasmissrcn,
gave. +e prison official sufficient notice to ale(e him [her
4p an excessive SK to Comade health or Safety [-1°”

Vance,
q7 F.3d at 743 (quoting Farmer, 14 S.Ct af 1977).

2. Defendant Lewis

Defendent Lewis violated the Placn+tiff’s Eighth Amendment rights
Under the +heary of Supervisory Viability when she failed +p provide.
felie€ fur te Plaintiff thyounh his appealed grievances where

she tacitly authorized her suloordinates te yiclate VA bOC

q
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 10 of 22 PagelD# 237

pelity on three (3) sepevate occasions . (ECE No.1 DE 32-33,
tele- 67, FO-F1, UG and 121). Defendant Lewis also violated
the Plaintiff's cights when che Gained personal knowledge «F the
Plaintiff's complaints that he was not being seen by LVCC withen

Hue propery time frame per VAD policy and of MS serious
Medical needs through the apeetys of LVCC's griwame coctdinahy's

Aeniel of intake of his regular griwances and tok her decisions
to uphald He rejechon was delibuate indiffereme to his serious

Medics need by tacitly authorizing the violaHons of VAdoC policy.
Defendant Lewis was deli berately indifferent ushun she ignored haf
subordinates’ offensive practices. (ECE No.1, F121).

Defendand Lewis was also Aeliberately iadifferent when She
Aenied the Plauntitf's appeal of his Grievance concerning the
delay um Provideng him with medicebon fiw his severe toothache,
heCanse She said it “ does not affect you p2esOnally—- did aot

cause you harm /cisk.” (Lewis AFF. 12 ancl Endesue dD).

Qa. Serious Medi cal Need
“TA serious medical need’ is ‘one that has been cLiaqnosed
by A physicien mandatng tHeatment , of one that is so alvious
tak even a lay mrsen would gadily (ecognite the necessity

for @ aocto’s attention!” Lo, Supte, see also She (fon _y.
Angelong, 133 F.Supp 2d 330, 40 (WD. Va 2002. \( quoting

Cov vu. Dishict cf Colum kya, 834 E. Supp 439, 441 (0.d.c. 1992)).
Unresolved dented Conditions, which Causw great pawn,

 

diffi culty in eating , and deteriorahon of the health of cther

10
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 11 of 22 PagelD# 238

teeth is sufficiently sevious 4 meet the Estelle standard.
Brock Vo Wright, 315 F.2d 159; 2003 US. App LEXIS 41;
led Fed, R, Evid. Serv. (Callaghan) 279,(2"4 Cir 2003) ( quoteng
Chante v. Armstrong, 143 F.3d 649 oz (2 cee 199¥).

“Semi larly we hawt held that a tooth cavity is a Sericus medical
Condihon pot because CawiHes ave A lunsduy § painful of atherwise

danguroud, put because a cayity thot is nat treated will pobebly
become so.” Le.

VA DOC policy 720. Dental Services (écé No.1, €x. Y),
Section W, B, 34 page So 10, states “Urgent dente! conditions,
while not Ute threctening , ane high priority amd fequite prompt atteaton
due to extreme pan or need fot imme ctiate interveation to Contra!
of pleveat the evacerbation of +e cordition. Examples are:

(. Severe, unrelenting toothaches .”

Section W, B, 36, states these offenders will be seen the next
auailivle dental elinical day.”

The Plarntifl was eveluated by LCL Dente! on 5/e/2010
where if was nated en his derkd records taf he has gum
diseacte, he was Classified as “Class 2° and required Moderate
Treatment at that tine. (see extibit A attached t dhis memorandum ).
Gn 10/13/2019 The Plaintiff submitted an offend request form
stating he had putn hawiag tooth pacn fer about favee G) mons s
and requ ested dental sevices. Dintal did not yeceive fhe

(2 quest for Hurteen days, PlautfF wat not Seen by any

medicel Cafe provides unt! bis emery only g rveuam ce wes submited

I
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 12 of 22 PagelD# 239

om 10/2u/2019 , where he wa) giren ty leno! end g(1eance
was submitted 40 dental, (see ECF No 1, ex B.). There file
He evidence shows that at that time He Plaintiff had

& Sevtous pedicel need. On lis /2019 , twerty- five (25)
days after his unitiel complaint he was Seen by LVCC Dental
and tHe tooth was extracted. (see exhibit B, attached ) further
proof it was a serious medical need.

On (2/12/2019 Placntiff submitted an offender request
form Stating thet ke hed a loose tooth that Gaused tum pain.
Alain Dentat cid nat respond until 12/31/2017, nineteen
(14) Aays (ater. The Plaintiff was nok seen until | [15/2070
Hhicty - four days after his cequest. At this appointmest
three teeth were extracted, demostrating that +s was
clSo & Striousr medi cel need. Furtrermore the Dentist
acted that he peeded seven mere teeth extracted end
he Was Scheduled fy follow up appointments. (see ECF No 1,
ex.M). This prong of the two atstenct 2lements to support
a deliaerate indifference clam is satisfied ly the evidence,
Me. Metcalf had a serious medical need that was i ay nosed
ly @ physician and mandeted Jreatment. Additionally,

a lay Person would also €aSily recognize He necessity
for a dochv's aftation.

b. Deliberate (naifference, to that seviout medical need.
Defendant Lewis acted with deliberate indifkrenve
shen she gained actual Knouledge ef +a Plainttf’s serious

12
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 13 of 22 PagelD# 240

medical nteds and He elated risk +hat LvCC was not

Provicling adequade dental Cave un accordence with yAb6c
policy , but Neverthe less Hisregjarded Hom. She wes put

om sufficient NONE | on tuo Seperate occasions and eventuclly

atid, of LVCC vinlahons ond their failure +e provide

Care within He proper time frame. Defendant Lewis! failure

te act leads to her culpability under Section (493. She
initially denied He first griewance becuse Metcalf hid

not attach the informal Complamnt, However Metcelf clid
not receive the informal Complaint response back within

dhe proper tune frame. Per Policy he is Hen to attach

the cnformel procedure veceipf to the grievance , ushich

We did and it was peceirtd by poth LVCL amd Sefendant
Lewis yet untale was denied. This caused the violation

+o ao wn Corrected and th +urn Cause delay un +rectment

for wretedl€'s dental needs. (see ECE No.1, Ey D, Land Tc).

Defendants gain Knowledge through offenders g siwances

end treat ment requests, see Yetevs y, Tht GEO Grup, Lol
U.S. Bist. LEXIS 108524, Action No. 2: '1Sw2¥2-, August F, Wil,
(“Plaintiff's preposed Second Amended Compiarnt is feplete with
allegations that efGicial$ at LEC... delayed Plaintiff's medical
“Hreatment on Several ocCaSions by ignoring He voc s policy
thet @ prisoner be seen by & physician within two weeks of
evaluation... Morewev, Plainh{f hes alleged that supervisory
Defendants gained knowledge +Hrcuophis arevances ara

(3
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 14 of 22 PagelD# 241

tveatment cequests... Accordingly , He Court finds +har the proposed
Second Amended Complacat sufficiently alleges +hat Nafenolants
‘Knew of a Conshtehond deprivation and approved it, turned

0 blind eye b it, failed te remedy it; or in some way personally
parhei pated.’ Vance y. Pofers, 97 F.3d 997,994 (TH Cir. 1 9G)
(eiting Gantry vi Duckworth, US F.3d. 556, Slol (7 Cw 1995)

Defendant Lewis Cannot escape the fact thet she new
of the Plautiff's serious medical needs and of the 1e/ation
of VAC Policy because She actually Signed oach ef the
denied apperted arisuances (ECF No.1, ExS.,U,EE), and
She was given notice of fese violations (ECF No.1, Ex W and
FE). Wetul, demonstrates that this Wolation o€ VA b0C
polity is systemic and Conhnues at LY CC.

Additionesty Datercant Lewis’ denicl of the Plauntitts
ariance in respect to his delayed medicohonr Clearly
olemongstrates clelibercte undiffertuce and personel enter FEfence
When she justified the denial because she determined that
the delay un provision of ynedicetion to treat Metcal fs
SewiOus meoluicel condition “Does not atfect you Pursonelly -
diol not cawe harm/[risk.” “You Contd have gotten the OTC

Motrin Crom He Commissary

Fust, detendart Lewis eannot Ch argo the treatment
o plescripHon of a medical physician , She simply reviws
ovievances ts determine if there is policy yiolaHons. Uete a! f
uas prescribed 400 mg of motrin gvevy Six hous equating
to 160 mg of motrin, pet day. (ee exhibit C, attached )

uf
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 15 of 22 PagelD# 242

Commissary only sells packets of 400 tng arel ofterdus

Con Ohby cydey 10 packs per commissary. That would provide
Uciteié dnly 2 4 days wer Hi of yredi cation ahd commssary
adus are filled @nly three (3) times pur month. This
would pot suffice. +0 alleviate Uetcall S pain, When
Metal £ was finally evaluated by Natey Brown on {| /zx/>orI
she noted “Visible pusS" sugyesteng unfection all ths
teme. (See exhibit D, atteched )

Second, Defendast Lewis displayed deliveate cncifferene
to MetcalF's surtous mecticel need whih She denied the grievance
determining that the de lay cid not affect Jletcalf personcdlg-
nor cause um pavmlrisk although Metcalf had continued
doath aches and an infection for over 5 manths.

As to He first two teguiar griwantes Defendant
Lewis dontends that the Plaintiff failed fo comply with
tHe fi lung feguirements as he failed to attach the in Graal

cOmplamt, however this cs simply net accurate. Policy
States that after Cittern (16) day atter Filing,ifa (esPonse
is not received fra offender yay attach He infornel com plavnt
receipt as prook thaf ho used the rahomal process. Both
times Hvis was what the Plaumtifl did. (see ECE No.1, ExT
and S ; Ex. U). The third contested griavance wad filed
ard placed on the Cnsttetonel mail on Gon ary 19 2021
Weil within He Filiag peviod, Lewls ¥- ficchin ond Cty
Price Dep't, V1 F.2d 133,735 (44 Cin 1991), “complaints

4
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 16 of 22 PagelD# 243

will be deemed filed en the date ot dellury to prison
cuthonbes or placement info the instifutonel mail box
unde He POLIO mal box ‘yule.”

Defendant Lewis had three (3) aifferent occasions
ot (nvslvement with Metcalfs dental fssuesS ancl sho
fuiled fo respund on each account, she clearly had
ample information +o cdrom the inference between general
facts and the specie risk of havm aonrrorting the
Plauntiff, A yeasenable Lacktinder eould easily conclude
that Defendart Lewis failed -» intervene aad plevent
de Conch ftional Un jury - Metcal€ had « suious medical
need, sho had He knowledges and she turned a bind
eye to the violation of her suborctinater, there fie
She is culpable and a genayal issue of foe f clearly
exsists t whee a yury could return a veycict m
fauor of the Plamtiff, Defendant (ows is not
antitled +o judqynort anol the mation should be denied,

3. Defendant Herrick
Defendant Herrick violated +he Plaintiff's Eighth
Aim eral mart rights under Hue theory of Supervisory Liability
by failing to pioper(y Supeyvise LVCC Staff to on sure that
VA boc Poliay is fotlaued and thet Constitutional injures
ore aueided. (ECF No. LF 113, citing HA 47,53, 7 Sand 97 as
well as VADc OP T0ll, p2.), Defencland Herrick further violated

ilo
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 17 of 22 PagelD# 244

the Plaimtiffs Eighth Amendment rights +Huough deliberete indifference
to Wis Serious medical needs when he gained actual of constructve
Know ledge that Hu GEO Group defendants were engaged in conduct
thot posed a pervasive and unreasonable cisk of constitutional
injury to the Plaintiff. CECE No.1 ,H i124 citing AVGT, 53,79 and
47). Deferdant Herrick also violated He Plaintiffs cights when
he displayed cdeliborate indifference when he tacitly authorized
the Defendants | is subordinates, offensive practices towards
the Plaintiff ead their violations of YA Doc policy (ECF No.1,

HA (Le tifing ARS and 97), The evidence before the Court
Aemon strates that an illegible signature wes signed for Defendant

Herrick, the Health Services Director, who wes identified os

J) Dillman, He Cheif of Op evations for Heatth Services , as

an agent for the Defendant. (see Herack Dec. AF T ond 8).

(see also Enclosures A anel B; €CF No.1, &k.Q ond HH). Therefore

+he cesponce by J. Dillan, Herrick's agut, js legally jmputed

+o Deferdant Herrick The evidence clearty demonstrates that

He Plainttf did not receive care within the prescri bed time

Frome per YAROC polity, in which Deferdent Harrick ensues

Compliance with +he medical operating procedures af the inst tutional

level, See Herrick Decl. BS) and he issues Level H responses

+o inmate grievances Concerning medical tvectmest, ( Hernck dec,
RT) m which in Hus Case he did neither, The issue at

bar is not the medical judgment or the actucl treatment,

it is +he substtamtial de lay un tweatmenl” which was a

17
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 18 of 22 PagelD# 245

clear violation of VA DGC polity and Caused te Plaintiff to
suffer unnecessarily for well oer a year, canting Constitutional
injury to the PlauwhfF, ta which Herrick declares, he ensures
VADOC policy compliance, Defendant Herrick was well supplied
with ample information of the polity violatons +hrough
tHe Plontiff'S appealed grievances , which Defendant Herrides
Submission of Enclosue A and B are disingenuous cue
their incompleteness, compare fo Ect No.1 tx(s) O (2 £2)
and CC (3¢3), where the Placmtiff expressed his easoning tor
He appeal and the VADIC violatonS, Tt is rather disturbing
that the Commonujeatth's Attorney General's office would Submit
such Enclosures that ave clearly nat tre acurcie clocumestation
necessary 4o represent Defendant Herrick’s clams.

Fusthermere, the uncontroverted evidence, to clude
Defendant Herpick's sworn declaration, betote this Court,
Godly contradicts Counsel's assertion that Defendast Herrick
had no personal knw led ge of the prodicel care the Plaurtiff
was of war not receiving, In his qua sworn declaration,
Herrick states in IO,“ TL reviewed all Mfrmaton availible
fo me when L considered his grievance appeals.” ( Herrick
Dec. Glo), The evidence Clearly demonstrates that Defendant
Herrick had persons) kmowledge of the VADOC policies +hat
wee yillated by fus subordinates , because He reviewed all
Hho information when he considered the Plaintiffs appeals ,
ths agent vesponded +o those agpects and he did not rectify

1g
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 19 of 22 PagelD# 246

He policy violations , which according to his swera alfidauit

was his job. The Plaurtiff clearly communicated Wis issues to
Defendant tleyrick Hurcugh Ms eppealed grievances, Thése
Griwances clearly communicated He Plainhffs mecicel complants
and polrery violations to Herrick , providung sufficint notice
alertag jum to “an excessive risk to tnmaté health and satety .”

Vance v. Peters TI F.3d AT 992-9¢ (14 Cie, 1996) C quoting
Eermer it 8.Ct. af 1979).

Th Herricks sworn declaraton BO., he states that the

level TL response advised +hat Cue to fsestrictons necessitated

by the pandemic, the Dental department et LVCC could Only
perform dente! exams, not procedures as of February tl, 2021.

And that Uetcalf was scheduled for an offsite dealistty appountmeat:
However, Matcalf's clental issues were Ci ag nosed un 2019 aad
dvectment was schaduled fy Feb. ard Uar. 2020, Pre- Covid. These
ap pourtmeris wert canceled. (ECF No. | AU 43, 43-50 and exhieit B
attached \, Offenders weve being seat +o offsite dentistry appointments
QS eatly as Octobur §,2020 to Oral and Maxtilofacial Surgeon (OMS*)
(see exhibit E attached), On 10/21/90, the Plautiff was seer

by FNP Mansvell in tvcd Medical and noted th his ynedled ceceras
thot he had hoon (efevred to the Dentist. However et the Some

the Level L (Warder) responded on (2/4/2020 the Plautift

hed shill nof been Seen by the offsite OMS , ancl on (2/10/2024
Placniff cppealed +he grievance Stating it hat heen fitty (so)

19
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 20 of 22 PagelD# 247

Stace he had een scheduled. In fact he was net seen by the

offsite OMS unhl t/14/2021, and ently after dechor Breua,

He Hen Dentist at LvCC, fe-submitted tHe request for the
offsite OMS on 1/3/2021. ( see exhibit Db, attached). The
notion by Daferdant Herrick thet Hu delay wes exacerbated

by pandemic restrichons is a misrepreseatation of tHe facts,
Offeaders were being seen by offsite dental provides as

ely as (0/5/2020, see ev E hereta. The Plaintiff's deatel
issues began hefore COVID-(9. Yok chrestneat was clelaued for over

a ydar and Still is waiting for Fitting of partial s [ dentures.

Defendant Herrick pad tus (2) seperate eecasions of involvement
with the Plauntiff'’s deste issues and he failed to respond on each
account, Defendant Heveick Cannot € Scape cul paloi ity . He clearly
had ample infmehion to draw the inference batwlen aonercl facts
and the specific (tsk of harm don fronting the Placatiff. A Ceasonable
fact-finder aould easily @orclude that Defendant Herrick failed
to tnteyvene and failed to preveat the coastitrtional injury suffered
by He Plauntife aad i> personally (icble as the Health Sorvices
Director, he was on such position to avoid Liability ahcl he cid not.
Mettal€ had a serious medical need ond tHeyrick had personel Knowledge
oF it and he tumed a bund eye to Ha YADIC policy yiolatens ot kus
Subordinetes, which he enéurces policy. Therefore, Defendaat Herrick
is culpable and a general issue of Fact axsists to where « jury Could
Ceturn a verdict in Favor of the Plaontiff, Defendant Herrick is not
wtHHed fo jutgment ard the Motion wuct be dened,

20
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 21 of 22 PagelD# 248

Dek *

FL. CONCLUSION

WHEREFORE, Mc. Metcalf complacat and evidence substantially
Supports his claims cf an Eighth Amendment yiolaten Clam agounst
Defendants LewiS and Heyeick. Aveasonable fact-fiadey would easily
(eviews the evidence provided and dvaw tHe conclusion thot te
Dektndaats weve deliberately midiFferent to. Ly, MetealfS serious
medical needs. Through’ hus submitted gtiwances he expressed
his wedice needs and issues and demonstrated dlat VA boc
policy violwtiont occurred. The Yelendants Knew of to yiolofions
amd fuyned @ bund enue to those violations, which ultimately
occured on fouc ( 4) Sepercfe accastons, Uet Contiaued to allow
theif Subercinates 4) Cause constinrhionel iajumy to the Plauntift's
Eighth Amendment (eg kts,

Tt is not tho Court's fesponsibility to weigh He truth
or falsity ef either sideS account at sus point in the proceedings,
Because My. Metcalf hes provided sufficient evidence in support
af his sfatutery clams, Hus Coust mutt cleny fhe Defendants’
Motion fur Summary Judgment as ts tase Claums.

Respectfully Submitted ;

 

ff a [0 Jame india! AALh eo
Lautenaditle fitguse James Andrew Metcalf, Plat, pose

inmate No. (413494
Lawlenceyille Corfectrored Center
207 Planters Road

Lawlencevi lle, Virginia 23 369

2{
Case 3:21-cv-00177-HEH-EWH Document 25 Filed 08/19/21 Page 22 of 22 PagelD# 249

CERTIAACATE oF SERVICE

 

T, Tames Andrew Metcalf, hereby certify that on He Mot
day of August 2o2!, TL mailed the foregucn g ts the Clark of He Court

for Filing vie U.S. Postal Service, postage pre paid.

TL also here- by Cech, thet T mailed a true aad correct
Copy of He fore gang via US. Postal Service , postage pre-paid fo
the fellowiky pay Hci pants:

(.)

Stacie A. Sessoms, AAG

Copnsel fe Pelendias Herrick and Lewis
Oo Horney Gareral

Ch ‘iaal fon Public Satety Division
Zor North 74 Street

Teichmond )Virghue 23214

 

2.) Michael G. Matheson, Esq.
Thompson ME Lullan, P. é.
[00 Shockoe Slip, third Gloor
Ferchmons, Vv LY inia 23209
Counsel ‘enartt GEO, Breckon, Fonts ard Green
Respoctta lly ,
paw ol telart fares Andee! Wet celf-
Lautenceyiile, Ying nk Jamu A. Iietecl? flaaatl, pi se

22
